Citation Nr: 0010922	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  95-33 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
secondary to Agent Orange exposure.

2. Entitlement to service connection for arthritis of 
multiple joints.

3. Entitlement to an increased disability evaluation in 
excess of 30 percent for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
January 1971 and on active duty for training in July 1978, 
July 1989 and July 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In February 1999, the appellant raised the issue of 
entitlement to a separate disability evaluation for arthritis 
associated with his service-connected degenerative disc 
disease of the lumbosacral spine.  This issue is not 
inextricably intertwined with the issues on appeal and has 
not been developed, adjudicated or certified for appeal.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1. There is no competent evidence of record to relate the 
presence of diabetes mellitus to the reported exposure to 
Agent Orange or any other incident of active duty.

2. There is no competent evidence of record to relate the 
presence of arthritis of multiple joints to the 
appellant's periods of service or any incident therein.

3. The Board has considered both the pre-November 1996 and 
the post-November 1996 rating criteria in adjudicating the 
appellant's claim for an increased disability evaluation 
for PTSD.

4. The appellant's PTSD is manifested by complaints of poor 
concentration, nightmares several times per week, 
intrusive thoughts of Vietnam, exaggerated startle 
response, anger and violent behavior and is productive of 
a Global Assessment of Functioning (GAF) score average 
over the past six reports of 65.

CONCLUSIONS OF LAW

1. The claim for service connection for diabetes mellitus due 
Agent Orange exposure is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim for service connection for arthritis of multiple 
joints is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The schedular criteria for a disability evaluation in 
excess of 30 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code 9411 (1995 & 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection:  Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5,1998); Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In the case 
of a disease only, service connection also may be established 
under § 3.303(b) by (1) evidence of the existence of a 
chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period and (2) 
present disability from it.  See Savage supra.  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added) Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See also Savage v. Gober, 
10 Vet. App. 489 (1997).

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R.§§ 3.307(a)(6), 3.309(e).

Furthermore, in January 1994, the Secretary of Veterans 
Affairs determined that there is no positive association 
between herbicide exposure and skin cancer or any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Disease Not Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 341-46 (January 4, 1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Diabetes Secondary to Agent Orange Exposure

Initially, the Board notes that the evidence of record 
documents that the appellant served in Vietnam.  If, in 
addition to this service, the appellant has a certain listed 
disease, then the Board will concede his exposure to Agent 
Orange in the absence of affirmative evidence to establish 
that he was not exposed to any such agent during service.  
However, diabetes is not a disorder that has been listed as 
one associated with exposure to Agent Orange.  See 38 
C.F.R.§§ 3.307(a)(6), 3.309(e).  Accordingly, he is not 
entitled to the presumption in favor of Agent Orange 
exposure.  Furthermore, there is no competent medical 
evidence of record to relate the presence of diabetes to 
Agent Orange exposure or any other incident of the 
appellant's period of service.  Careful review of the post 
service medical evidence of record reveals no evidence of 
diabetes until approximately 1991, many years after his 
period of active duty in Vietnam.  In the absence of 
competent evidence of in-service incurrence or aggravation of 
the diabetes and/or medical evidence of a nexus between 
diabetes and either the veteran's service or alleged exposure 
to Agent Orange, this claim fails to the meet the threshold 
pleading requirements of a well grounded claim.

Arthritis of Multiple Joints

The appellant has argued that he has experienced pain in his 
joints, particularly his knees, ankles and wrist, since his 
service in Vietnam.  However, there is no objective evidence 
of arthritis or any other disability of these joints during 
his period of active duty from 1969 to 1971 nor is there any 
evidence of arthritis within the initial post-service year.  
Furthermore, there is competent evidence of record to relate 
the presence of any current arthritis of multiple joints to 
include the knees, ankles and wrist to the appellant's 
service or any incident therein.  In the absence of competent 
evidence of arthritis in the identified joints, evidence of 
arthritis during service and competent evidence to relate the 
presence of any current arthritis to the findings in service, 
the Board concludes that the appellant's claim fails to meet 
the threshold pleading requirement of a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
diabetes associated with Agent Orange exposure during service 
as well as the presence of arthritis of multiple joints which 
he believes is related to service, are inherently incredible 
when viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), he is not 
competent to relate the presence of any disability to 
exposure to Agent Orange nor is he competent to relate the 
presence of any disability to include arthritis to any other 
disability or time period.  Such a relationship, which 
involves a medical diagnosis, must be identified by an 
appropriate medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis of diabetes and it's relationship to Agent 
Orange exposure or the presence of arthritis of multiple 
joints and it's relationship to service because his current 
diagnoses and their relationship to any causative factor or 
other disability, as noted above, are medical conclusions and 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992).  See also Morton v. West, 13 
Vet.App 205 (1999). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claims well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


II.  Increased Disability Evaluation for PTSD

Initially, the Board finds that the appellant's claim to an 
increased disability evaluation for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Specifically, his assertions regarding an increase in 
severity of his PTSD symptomatology is deemed sufficient to 
render this claim plausible.  

The appellant's PTSD is currently evaluated as 30 percent 
disabling pursuant to Diagnostic Code 9411.  Under the pre-
November 1996 criteria, a 30 percent evaluation was warranted 
where a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
was shown.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation contemplated that the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation contemplated that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1995).  

Under the new criteria, effective November 7th, 1996, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted where occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). (38 C.F.R. 
Part 4, Diagnostic Code 9411 (1999).

In evaluating the appellant's claim to an increased 
disability evaluation for his PTSD, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
Diagnostic Code 9411 to determine which version is most 
favorable to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record and in 
particular the findings noted on VA examinations in July 
1995, August 1997 and October 1999 as well VA outpatient 
treatment reports dated from 1994 to 1999, the Board 
concludes that entitlement to an increased disability 
evaluation to the 50 percent level for PTSD is not warranted.

In reaching this conclusion, the Board finds that the overall 
level of disability attributable to the appellant's service-
connected psychiatric impairment as documented throughout the 
record does not demonstrate the presence of pertinent 
symptomatology over time to meet the criteria for next higher 
disability evaluation.  Although a Global Assessment of 
Functioning (GAF) score of 45, reflective of serious 
symptoms, was noted on VA examination in October 1999, a 
longitudinal review of the record taking into consideration 
the frequency, severity and duration of the reported PTSD 
symptoms does not persuade the Board that the appellant's 
psychiatric disorder has increased in severity to support an 
increased disability evaluation.  In this regard, the Board 
notes that 38 C.F.R. § 4.126 provides that when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all of the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.

Significantly, on VA examination in August 1997, the 
appellant's GAF score was 57.  Pursuant to DSM-IV, GAF scores 
from 51 to 60 are considered to be moderate symptoms 
exemplified by flat affect and circumstantial speech, 
occasional panic attacks or moderate difficulty in social, 
occupational, or school functioning manifested by few friends 
and conflicts with peers or co-workers.  These manifestations 
essentially mirror the findings reported on mental status 
examination on VA psychiatric examination in July 1995.  More 
recently, VA outpatient treatment reports dated in August 
1998, October 1998, December 1998, April 1999 and July 1999 
reflect GAF scores of 61, 70, 65, 75 and 75, respectively, 
which are reflective of mild symptoms at most.  In April 
1999, the examiner commented that the appellant had reported 
"remarkable improvement" in his symptoms since being 
started on Divalproex.  The appellant further reported that 
he found his job less stressful, that there was a difference 
in his interactions with his wife, he had less distress over 
his nightmares and felt more rested with increased energy.  
The examiner commented that the appellant's mood symptoms and 
impulse control problems were well controlled with 
medication.  In July 1999, on interval history the appellant 
reported that he had continued to do well and that his mood 
was good and that he had normal interests in his activities.  
He further noted that he had controlled his anger and 
indicated that he believed he was much less irritable on 
Depakote.  

The record as assembled before the Board does not demonstrate 
that the appellant's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and that there are psychoneurotic 
symptoms of such severity and persistence that the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment 
such to meet the criteria for a 50 percent evaluation 
pursuant to the old criteria.  The record also does not 
reflect service-connected symptomatology with where 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, such to meet the criteria for a 50 percent 
disability evaluation pursuant to the new criteria.

In the absence of any additional evidence to establish that 
the appellant's psychiatric impairment attributable to the 
service-connected PTSD has increased in severity such to meet 
the criteria for a disability evaluation in excess of the 
currently assigned 30 percent rating, the Board concludes 
that entitlement to an increased disability evaluation for 
PTSD is not warranted.




ORDER

The appeal is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 13 -


- 11 -


